Indictment was presented against appellant in two counts, the first charging the unlawful transportation of spirituous liquor capable of producing intoxication, and the second charging the unlawful possession for the purpose of sale of such liquor. Appellant was convicted upon the first count and given a penalty of two years in the penitentiary.
Appellant and another were driving a car along a public highway near the town of Sterling City. Officers observed appellant, arrested him, and searched his car, finding a quantity of intoxicating liquor therein. The Sheriff testified over objection that appellant was drunk at the time of his arrest and the search of the car. It is vigorously insisted that such testimony was a conclusion of the officer and was inadmissible. It is well settled that an ordinary witness may give his opinion that another person was drunk. Stewart v. State, 38 Tex.Crim. Rep.; Henderson v. State, 49 Tex. Crim. 271; Underhill's Criminal Evidence (3rd Edition), Paragraph 278.
It is further insisted that the reception in evidence of the result of the search was erroneous because same was illegal and made without a proper search warrant. Under the Sheriff's testimony appellant was in the act of committing a felony within his view and under the express terms of Art. 212, C. C. P., he had the right to arrest without a warrant. Such right carries with it the right of search. McNeil v. State, 93 Tex. Crim. 259; Hightower v. State, 108 Tex.Crim. Rep.; Peoples v. State, 107 Tex.Crim. Rep.; Levine v. State,4 S.W.2d 553. *Page 369 
There was found in appellant's possession a book with certain items listed therein which tended to prove sales of whiskey by appellant. This was objected to because its effect was to prove extraneous crimes in no way connected with the offense on trial. One of the main issues made by the pleadings was the purpose for which appellant possessed the liquor in question, it being alleged in the indictment that he possessed it for the purpose of sale. The items in this book were unquestionably admissible upon this issue. Hubbard v. State, 94 Tex. Crim. 480; Kelly v. State, 95 Tex.Crim. Rep.; Sipanek v. State, 100 Tex.Crim. Rep.; Sawyer v. State, 104 Tex. Crim. 522.
The appellant now insists for the first time that the Court should have limited the aforesaid testimony in his charge. The question was not raised in the lower court but appellant insists that same was fundamental error. There is no merit in this. Ordinarily testimony which goes only to prove one of the main issues need not be limited. Minor v. State,1 S.W.2d 317; Hamilton v. State, 41 Tex.Crim. Rep.; Branch's P. C., Sec. 189. It is only where there is danger of the jury convicting for such other offense or its appropriation by them for an improper purpose that the Court is required to limit such testimony. In no event could this matter be regarded as fundamental error, as such an error in the charge may not be raised for the first time in this Court.
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.